Citation Nr: 1336646	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the arms, legs, wrist, and hands and if so, whether service connection is warranted.

2.  Entitlement to service connection for torn chest muscle.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a bilateral hip disability.

6.  Entitlement to service connection for a bilateral shoulder disability.

7.  Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a    September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.     

In August 1979, the RO previously denied the claim for arthritis of the arms, legs, wrist, and hands.  The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The issues on appeal have been recharacterized as they appear on the cover page of the instant decision. 

The Veteran presented testimony before the Board in March 2013; a transcript has been associated with the virtual record.  

The claim for arthritis of the arms, legs, wrists, and hands under a merits analysis, as well as the claims for chest, back, neck, bilateral hip, and bilateral shoulder disabilities, and diabetes mellitus, are addressed in the REMAND portion of the decision below and  are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   An August 1979 rating decision denied service connection for arthritis of the arms, legs, wrists, and hands; the Veteran did not appeal this decision and it became the last final denial on any basis.    

2.  Certain items of evidence received since the August 1979 rating decision are not cumulative and redundant, and relate to an unestablished fact that is necessary to substantiate the claim of service connection for arthritis of the arms, legs, wrists, and hands.  


CONCLUSIONS OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for arthritis of the arms, legs, wrists, and hands.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks to reopen his claim of service connection for arthritis of the arms, legs, wrists, and hands.  The record indicates that originally in an August 1979 rating decision, the RO denied the claim on the basis that the evidence failed to show a chronic disability in service or that a chronic disability subject to service connection had been clinically diagnosed subsequent to his discharge.   The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105(c).   

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Of record at the time of the August 1979 rating decision were the Veteran's service treatment records which contain complaints of right hand pain and swelling, left foot strain, and right leg pain.  The Veteran was diagnosed with gliding joint dysfunction of the hands of unknown etiology in November 1977.   X-rays of the bilateral hands were negative.      

Post-service, the Veteran complained of hand and wrist pain upon VA examination in August 1979.  X-rays of the right wrist were negative.  The examiner found no physical or x-ray evidence of arthritis in the arms, legs, or hand joints.   

Evidence submitted subsequent to the August 1979 rating decision includes statements of the Veteran that his arthritis was the result of performing duties as a heavy equipment mechanic, to include jumping on/off equipment, holding parts in place, and lifting heavy tools.  He also indicated that he performed physical training with full, heavy packs. 

Private treatment records contain complaints of hand and arm pain.  An April 2010 letter from Dr. GHE indicated the Veteran had considerable pain in his musculoskeletal region, to include his arms, legs, wrists, and hands.  Dr. GHE opined it was more probable than not that his current condition was, at least in part, due to injury sustained in service.  X-rays taken in June 2012 revealed arthritis of the right wrist.  

As noted previously, in the August 1979 rating decision, the RO determined that the evidence failed to show that a chronic arthritis disability had been shown in service or that one had been clinically diagnosed subsequent to his discharge.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.    

Through statements, the Veteran indicates that he has had continued problems with his arms, legs, wrists, and hands since service.  Private treatment records show continued treatment for arm, hand and leg pain.  The Veteran's provider opined his current arm, hand, wrist, and leg condition was due in part to events that occurred during active service.  The Veteran has been diagnosed with mild, right wrist arthritis.  

These "new" records are "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for arthritis of the arms, legs, wrists, and hands is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen the claim of service connection for arthritis of the arms, legs, wrists, and hands.  The appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for arthritis of the arms, legs, wrists, and hands.  Further development is also necessary with respect to the claims for chest, back, neck, bilateral hip, and bilateral shoulder disabilities, and diabetes mellitus.

The Veteran testified that he is receiving current treatment for the claimed conditions from Dr. K.  See Hearing Transcript at 9.  These records have not been associated with the claims folder.  Such must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1). 

With respect to the claim for diabetes mellitus, the Veteran maintains that while stationed in Hawaii during the Vietnam War, he worked on heavy equipment covered with residuals of Agent Orange and was exposed to body parts trapped within the vehicles coming from the Republic of Vietnam (RVN).  First, the Veteran's service personnel records have not been associated with the claims folder.  Such must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  Next, this matter must be remanded for verification of Agent Orange exposure, in particular exposure from heavy equipment utilized in RVN, by the United States Army and Joint Services Records Research Center (JSRRC).  Upon Remand, a formal request should be made to the JSRRC to assist in verifying the reported in-service exposure.    
38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  

The claims for arthritis of the arms, legs, wrists, and hands, as well as disabilities of the chest and back, must be remanded for new VA examination.  The examiner did not provide an adequate opinion (sufficient rationale) addressing the Veteran's contentions that his current conditions were the result of performing duties as a heavy equipment mechanic, to include jumping on/off equipment, holding parts in place, and lifting heavy tools, or performing physical training with full, heavy packs.   With respect to the claim for a torn chest muscle, the examiner did not address the Veteran's contention that he injured his chest when he saved a fellow soldier from being crushed when a jack stand gave way.  No examination, either physical or diagnostic, was provided for the neck, hips, shoulders, left wrist, arms, or left hand.  No examination was provided for the claim for diabetes mellitus (the Veteran claims he had had polyuria and polydipsia in service).        

Given service treatment records showing treatment of the hands, chest, back, left foot, and right leg in service, service personnel records confirming the Veteran was a truck vehicle mechanic, statements of the Veteran that he has continued problems with his arms, legs, hands, wrists, chest, back, neck, hips, and shoulders since service, as well as untreated symptoms of diabetes mellitus beginning in service, statements of private providers that diabetes mellitus and pain in the arms, legs, wrists, hands, and back are probably due to incidents of service, and that there appears to be missing private medical records (it is essential that each disability be viewed in relation to its history), the Board finds that prior to considering the merits of the Veteran's claims, the Veteran should be afforded either a new VA examination, or an examination in the first instance, to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any private treatment (after securing the necessary releases) records, to include those from Dr. K, not on file pertaining to treatment of the claimed conditions.  All records and/or responses received should be associated with the claims file.

2.  Take all indicated action in order to obtain copies of any outstanding service personnel records not on file from the appropriate record depository.  All records and/or responses received should be associated with the claims file.

3.  The RO must provide a summary of the Veteran's alleged in-service herbicide exposure.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence.  Notably, the JSRRC should confirm whether the Veteran was exposed to Agent Orange while performing duties as a heavy equipment mechanic in Hawaii, in particular exposure from residuals of Agent Orange on heavy equipment utilized in RVN and/or body parts trapped within the vehicles.  All records and/or responses received should be associated with the claims file.

4.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, Veterans Benefits Management System (VBMS), CAPRI, and AMIE) must be available for review by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests or studies must be completed, to include x-ray imaging.  The examiner should describe all findings  in detail.    

A) All current disabilities of the chest, back, neck, hips, shoulders, arms, legs, wrists, and hands should be clearly reported (x-rays must be provided).  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed disabilities of the chest, back, neck, hips, shoulders, arms, legs, wrists, and hands is related to the Veteran's active military service?  Specifically, the examiner must address service treatment records showing treatment of the hands, chest, back, left foot, and right leg in service.  The examiner should also address whether any such current disabilities are the result of performing duties as a heavy equipment mechanic, to include jumping on/off equipment, holding parts in place, and lifting heavy tools, or performing physical training with full, heavy packs.  With respect to the claim for a torn chest muscle, the examiner should also address the Veteran's contention that he injured his chest when he saved a fellow soldier from being crushed when a jack stand gave way.   

B) With regard to the claim for diabetes mellitus, the appropriate examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed diabetes mellitus is related to the Veteran's active military service?  Specifically, the examiner must address whether the Veteran had signs or symptoms of diabetes mellitus in service, to include polyuria and/or polydipsia.  Additionally, if confirmed, the examiner must address whether diabetes mellitus is the result of exposure to residuals of Agent Orange on heavy equipment utilized in RVN and/or body parts trapped within the vehicles.

Note: if the examiners conclude that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiners should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include any records contained within Virtual VA and VBMS.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


